COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00087-CV


IN RE EDWARD CHARLES HOGAN                                               RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 322-567140-14

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      Relator filed a petition for writ of mandamus on March 18, 2015. On March

20, 2015, Respondent vacated the order upon which relator’s petition was based,

rendering this original proceeding moot. Accordingly, relator’s petition for writ of

mandamus is denied as moot.

                                                    PER CURIAM

PANEL: SUDDERTH, DAUPHINOT and GABRIEL, JJ.

DELIVERED: March 26, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).